DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2014/0098146 to Kamiyama.
With regard to Claim 1, Kamiyama teaches an ink jet printing method comprising:

	a second application step of ejecting a non-coloring composition through an ejection opening of a second ink jet head to apply the non-coloring composition onto the printing medium, the non-coloring composition being not circulated through a circulation path after being fed into the second ink jet head and before being ejected through the ejection opening [0045, 0068 and 0099].
With regard to Claim 4, Kamiyama teaches further comprising a flushing step of discharging the non-coloring composition for maintenance through the ejection opening of the second ink jet head [0099].
	With regard to Claim 5, Kamiyama teaches further comprising a composition heating step of heating the coloring ink composition with a composition heating mechanism before ejecting the coloring ink composition through the ejection opening of the first ink jet head, wherein the non-coloring ink is not heated before being ejected through the ejection opening of the second ink jet head [0090].
With regard to Claim 6, Kamiyama teaches wherein the first ink jet head has a length larger than or equal to the width of the printing medium, and the first application step is performed by line printing that enables printing across the width of the printing medium with one scanning operation [0100].
Claim 11, Kamiyama teaches (figs. 1 or 8) an ink jet printing apparatus comprising:
	a first ink jet head (31) to which a coloring ink composition is fed, the first ink jet head having a circulation path through which the coloring ink composition circulates [0007, 0009 and 0026]; and
	a second ink jet head to which a non-coloring composition (Cl – clear) is fed, the second ink jet head having no circulation path through which the non-coloring composition circulates [0045, 0068 and 0099].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama as modified by US Pub. 2019/0284420 to Sugiyama et al. "Sugiyama."
With regard to Claim 2, Kamiyama teaches wherein the coloring ink composition contains a coloring material [0007-0009].  Kamiyama teaches the non-coloring composition is a clear ink, but does not describe the components of that clear ink.  
However, Sugiyama teaches clear ink composition containing one material of resin particles and a wax or a treatment liquid containing a flocculant functioning to flocculate one or more components of the coloring ink composition [0007].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Kamiyama with the teachings of Sugiyama to improve the abrasion fastness without degraded a cloth texture [0007].
With regard to Claim 3, Kamiyama teaches the claimed invention except for wherein the non-coloring composition is any one of (1) to (3):  (1)    a non-coloring composition containing one material of resin particles and a wax, in which the total content by mass of resin particles and waxes is higher than the total content by mass of resin particles and waxes in the coloring ink composition [0069-0072];
	(2)    a non-coloring composition containing one of a surfactant and an antifoaming agent, in which the total content by mass of surfactants and antifoaming agents is higher than the total content by mass of surfactants and antifoaming agents in the coloring ink composition [0069-0072]; and
(3)    a non-coloring composition being a treatment liquid and containing a flocculant functioning to flocculate one or more components of the coloring ink 
With regard to Claim 7, Kamiyama teaches the non-coloring composition is a clear ink, but does not describe the components of that clear ink.  
However, Sugiyama teaches the non-coloring composition contains water in a proportion of 55% or more relative to the total mass of the non-coloring composition [0036-0037].  The same motivation discussed above applies.
With regard to Claim 8, Kamiyama teaches the non-coloring composition is a clear ink, but does not describe the components of that clear ink.  
However, Sugiyama teaches the non-coloring composition contains one material of resin particles and a wax, and the total content of resin particles and waxes in the non-coloring composition is 6.5% or more relative to the total mass of the non-coloring composition [0021-0035]. The same motivation discussed above applies.
With regard to Claim 9, Kamiyama teaches the non-coloring composition is a clear ink, but does not describe the components of that clear ink.  
However, Sugiyama teaches the non-coloring composition contains one of a surfactant and an antifoaming agent, and the total content of surfactants and antifoaming agents in the non-coloring composition is 1.5% or more relative to the total mass of the non-coloring composition [0036-0037, 0051-0052].  The same motivation discussed above applies.
With regard to Claim 10, Kamiyama teaches the non-coloring composition is a clear ink, but does not describe the components of that clear ink.  


Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0304927 discloses a clear ink composition used for ink jet recording methods.  More specifically, the present invention relates to an ink composition for ink jet recording which is capable of forming high-quality records having excellent fixability and no printing spot on various recording media, particularly recording media with low water absorption, such as synthetic paper, printing paper for running-on, and the like. See paragraph [0002].
Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853